Kupferman, J. P., dissents in a memorandum as follows:
I would affirm. It is obvious that the trial court analyzed the situation with respect to two periods and separated them in its determination, confirming the assessments for the late 1960’s and reducing them for the early 1970’s. The economic realities for the period of the reductions with the then glut of office space on the market, justify the reduction. While it is difficult in the present inflationary economic climate to consider the Avenue of the Americas in retrospect, in the early 1970’s real estate values in that area were in a decline. (Cf. Comptroller of State of N. Y. v Avon Associates, 58 AD2d 752, mot for lv to app den 43 NY2d 644, involving 1166 Avenue of the Americas.)